[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-13521         ELEVENTH CIRCUIT
                                                              OCTOBER 3, 2011
                                   Non-Argument Calendar
                                                                 JOHN LEY
                                 ________________________
                                                                  CLERK

                          D.C. Docket No. 8:08-cv-00504-EAK-TGW



UNITED STATES OF AMERICA,

lllllllllllllllllllll                           Plaintiff - Counter-Defendant-Appellee,

                                            versus

JOHN LEZDEY,
NOREEN LEZDEY,

lllllllllllllllllll                         Defendants -Counter-Claimants-Appellants.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                      (October 3, 2011)

Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
       John and Noreen Lezdey, a married couple who filed joint tax returns in

1991 and 1992, were sued by the government to convert an upaid tax assessment

levied by the Tax Court into a judgment. The Lezdeys counterclaimed against the

government and argued that the assessment was obtained through fraud and that

the IRS had incorrectly calculated their tax liability. The district court granted

summary judgment in favor of the government because it found that the Lezdeys’

challenge to their tax liability was barred by res judicata. The Lezdeys appeal.1

We conclude that the district court did not have jurisdiction over the Lezdeys’

challenge to the Tax Court’s assessment and thus dismiss in part.2 But we also

conclude that the district court properly granted summary judgment in favor of the

government and accordingly we affirm in part.3

                                               I.

       In 1996, the Lezdeys were served with a notice of tax deficiency for their

1991 and 1992 taxes. The Lezdeys then filed a petition in the Tax Court

contesting the alleged deficiency. Eventually the Lezdeys agreed to a stipulated


       1
        The Lezdeys are representing themselves in their appeal, as they did in the district
court. We note, however, that Mr. Lezdey is an attorney.
       2
         We are obligated to consider jurisdictional questions sua sponte. Frulla v. CRA
Holdings, Inc., 543 F.3d 1247, 1250 (11th Cir. 2008).
       3
        We review a district court’s order rendering summary judgment de novo. Langfitt v.
Fed. Marine Terminals, Inc., 647 F.3d 1116, 1120 n. 10 (11th Cir. 2011).

                                                2
assessment, which reduced their liability and which the Tax Court entered. But

the Lezdeys challenged the stipulated decision in a motion for reconsideration,

arguing that it had been obtained through fraud. The Tax Court denied their

motion for reconsideration and the Lezdeys appealed to the Third Circuit, which

affirmed the Tax Court. The Lezdeys have still not paid the assessment and so,

nearly a decade after the Third Circuit’s decision, the government sued them to

convert the unpaid tax assessment to a judgment. The government obtained a

judgment in its favor, which the Lezdeys now appeal.

                                              II.

       When a taxpayer is served with a notice of deficiency, he has two ways to

contest his tax liability. He may pay the tax and then sue the government in

district court to recover what he claims he should not have paid. Solitron Devices,

Inc. v. United States, 862 F.2d 846, 848 (11th Cir. 1989). Or he can petition the

Tax Court and contest his liability there before paying. Id. But once a taxpayer

petitions the Tax Court to contest his tax liability for a particular year, he is barred

from relitigating that liability later. 26 U.S.C. § 6512(a). Section 6512(a) is a

jurisdictional bar to such challenges.4 Solitron Devices, 862 F.2d at 848.



       4
         Although there are certain exceptions to § 6512(a), none apply to the Lezdeys’
counterclaims.

                                               3
       Because the Lezdeys had already petitioned the Tax Court to contest their

1991 and 1992 tax liability, we conclude that the district court did not have

jurisdiction to hear their counterclaims. Accordingly, we dismiss that portion of

the Lezdeys’ appeal. As for the remainder of the appeal, we affirm the district

court’s judgment because the government was entitled to have the Lezdeys’

unpaid tax assessment converted to a judgment. See 26 U.S.C. §§ 7401–7403;

United States v. Ryals, 480 F.3d 1101, 1104 (11th Cir. 2007).

DISMISSED in part, AFFIRMED in part.




                                         4